Title: From George Washington to Alexander Martin, 29 October 1781
From: Washington, George
To: Martin, Alexander


                  
                     Sir,
                     Camp near Yorktown in Virginia, 29 Octo. 1781
                  
                  I have received your letter of the , and am happy that the late acquisition of arms we have received, by the surrender of the enemy in this quarter, has put it in my power to supply the State of North Carolina with a number, which cannot fail of being very useful.  Enclosed is an order on Mr Jones D.F.C.M. Stores for one thousand arms and accoutrements complete, which he will deliver to your order, at Richmond in this State, on the application of a person properly authorized to receive them.  As we have not the means of transportation for these arms, it will be necessary for your State to make the arrangements for that purpose.  I have the honor to be, Sir, your most obet Servt
                  
                     P.S.  to the above—It is to be understood that this Quantity of Arms is not designed to be indiscriminately placed in the Hands of the Militia at large; but is to be considered as a Deposit in the Hands of Government, to be made use of on particular Occasions—& for which the State is to be responsible.
                  
                  
                     G.W.
                  
               